Citation Nr: 0617742	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for multilevel degenerative disc disease of the 
lumbar spine. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee meniscectomy.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in September 
2003.

The veteran appeared at a hearing before a local hearing 
officer in February 1997 and at a hearing before the 
undersigned at the RO in February 2002.  

At the time of the September 2003 remand, the Board had the 
issue of entitlement to service connection for a bilateral 
foot condition listed on the title page of the decision.  In 
a December 2005 rating determination, the RO granted service 
connection for radiculopathy of the right and left lower 
extremity, previously claimed as a foot condition.  As the RO 
granted the full benefit sought, the issue is not before the 
Board.  

The issue of entitlement to service connection for a lung 
disorder is remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to July 18, 1997, the veteran's multilevel 
degenerative disc disease of the lumbar spine caused no more 
than moderate intervertebral disc syndrome with recurring 
attacks and no more than slight limitation of motion even 
when considering flare-ups.  

2.  The veteran's multilevel degenerative disc disease of the 
lumbar spine has caused persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief since July 18, 1997.  

3.  The veteran's left knee disability is currently 
manifested by noncompensable limitation of flexion and no 
limitation of extension, it was previously manifested by 
noncompensable limitation of extension and no limitation of 
flexion; arthritis has not been demonstrated.

4.  The veteran does not have left knee instability or 
subluxation.  

5.  The veteran's right knee disability is currently 
manifested by noncompensable limitation of flexion and no 
limitation of extension; he previously had limitation of 
extension to 10 degrees with no limitation of flexion; 
arthritis has not been demonstrated.

6.  The veteran does not have right knee instability or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for multilevel degenerative disc disease of the lumbar spine 
were not met prior to July 18, 1997.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  The criteria for a 60 percent evaluation for multilevel 
degenerative disc disease of the lumbar spine have been met 
since July 18, 1997.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5292, 5293 (2002 & 2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2005)).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee meniscectomy have not been met 
at any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee meniscectomy have not been met 
at any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the September 2002, May 2004, and April 2005 
VCAA letters, informed the veteran of the information and 
evidence necessary to substantiate the claims.  The VCAA 
letters also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The April 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  With regard to the issues of increased 
evaluations, the Board notes that in Dingess, the Court held 
that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance requirements of the VCAA.  All available 
service medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded numerous VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.



Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).


Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Lumbar Spine

Under the old rating criteria in effect prior to September 
23, 2002, a 10 percent disability evaluation was warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation was warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under rating criteria, effective prior to September 23, 2002, 
a 10 percent disability evaluation was warranted for mild 
intervertebral disc syndrome.  A 20 percent disability 
evaluation was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation was assigned for severe intervertebral disc 
syndrome, with intermittent relief.  A 60 percent evaluation 
was assigned for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months				
					60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months						40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).

At the time of the veteran's October 1995 VA examination, X-
rays revealed first degree posterior spondylolisthesis of L3 
over L4, with moderate to severe disc degeneration at this 
level.  There was also a moderate degree of disc degeneration 
at L4-5 and L5-S1.  The veteran reported having occasional 
low back pain and stiffness.  Physical examination revealed 
that the veteran had full range of motion with no tenderness 
and normal straight leg raising.  The diagnosis was 
lumbosacral degenerative disc disease.

At his February 1997 hearing, the veteran testified that he 
had a lot of pain at times.  He stated that in the past year 
he had had periods where he felt he should be in bed.  The 
pain was throughout his legs.  He noted that he did not 
participate in any sports.  

The veteran was afforded an additional VA examination in July 
1997.  He reported having intermittent back pain and numbness 
in the toe.  The veteran indicated that the pain radiated 
into the mid-back.  

Physical examination revealed tight bilateral hamstrings, 
decreased back range of motion, and paraspinal spasms, right 
greater than left.  The veteran was noted to have kyphotic 
spine in the upper thoracic region.  Forward flexion was to 
80 degrees and backward extension was to 10 degrees.  The 
veteran had full range of motion for right and left rotation 
and lateral flexion.  Straight leg raising was positive at 70 
degrees with tight hamstrings.  The veteran was noted to have 
decreased sensation in his right great toe.  A diagnosis of 
1st degree joint spondylolisthesis of L3 over L4 with severe 
degenerative disc disease of L3-4, L4-5, and L5-S1, was 
rendered.  The veteran was also noted to have sensory deficit 
in the right foot.  

At his February 2002 hearing, the veteran reported having to 
use kitchen tongs to put on his socks.  He stated that the 
severity of his back condition was "pretty bad."  He 
complained of aching in his hips and feet.  He reported pain 
radiating down both legs.  He indicated that he was self-
treating his back.  He stated that he had used muscle 
relaxers and been to a chiropractor throughout the years.  

The veteran was afforded an additional VA examination in 
February 2003.  At the time of the examination, the veteran 
reported that he had learned to live with pain.  Flare-ups 
occurred without warning around once every three months and 
would last several weeks.  The pain started in the mid lower 
back and radiated down the back of both legs, left greater 
than right.  He did not use any canes, walkers, or back 
braces.  The veteran took Motrin, Flexeril, and glucosamine.  
He also went to a chiropractor for adjustments about twice a 
month.  

Physical examination revealed no antalgic gait with no use of 
back braces or ambulatory aids.  There were no findings of 
erythema, ecchymosis, scars, masses, swelling, or 
deformities.  There was no straightening of the lower lumbar 
spine with loss of lumbosacral lordosis.  There was also no 
scoliosis or pelvic asymmetry.  

There was no leg length discrepancy and the veteran had no 
difficulty with heel-toe ambulation.  There was tenderness on 
palpation over the mid-spinous process at L4-5 and paraspinal 
muscles.  There was no muscle spasm.  Active/passive range of 
motion was a follows:  forward flexion 0-75/0-95, extension 
0-20/0-35, lateral flexion 0-40/0-45, bilaterally, and 
lateral rotation 0-30/0-35, bilaterally.  Muscle strength was 
5/5 in the lower extremities, bilaterally.  Deep tendon 
reflexes were 2+/2+ patella and Achilles tendon, bilaterally.  

Decreased sensation to light touch and pinprick starting at 
both quadriceps and increasing in loss of sensation to the 
bottom of the feet and toes (L4-L5-S1 dermatones) was also 
present.  Distal pulses were 2+/2+, bilaterally.  Straight 
leg raising was negative as was reverse straight leg raising 
for radicular pain in lesions of the L4 root.  Wadell's sign, 
Patrick-Faber testing, and Goldwaithe's test were all 
negative.  A MRI of the lower spine performed in September 
2002 was noted to have revealed mild to moderate degenerative 
disc changes from L2 to L5, with the worst at L3-4.  A 7 x 12 
x 15 mm L4-5 central and left-sided inferior disc extrusion 
was also present.  The examiner rendered a diagnosis of 
chronic low back pain with degenerative disc disease.  

The veteran's complaint of foot pain "coincided" with 
complaints of chronic low back pain with sciatica affecting 
the L4-L5-S1 dermatones which originated in the lower lumbar 
spine.  The examiner stated that the veteran's foot pain was 
more likely than not the result of his back condition.

The examiner indicated that the veteran at least met the 
criteria for a 20 percent evaluation.  With regard to DeLuca 
factors, the examiner noted that the examination did not 
demonstrate any functional deficits of decreased range of 
motion, speed, endurance, awkward movements, or 
incoordination.  The examiner also stated that he did not 
anticipate any early/easy fatigability because no muscle 
atrophy was found on examination.  The examiner indicated 
that the examination did not find any objective evidence of 
pain or dysfunction and stated that the severity of the 
veteran's degenerative disc disease would have to be mild.  

At a February 2003 VA neurological examination, the veteran 
reported a severe bout of back pain in October 2002.  The 
pain was noted to be 10/10.  The veteran reported having 
severe attacks of back pain two to three times per year, with 
the period lasting about one and one-half to two weeks in 
length.  During this time he was unable to do volunteer work 
or other activities that he usually did since his retirement 
from service.  Bedrest did not help his back pain.  He was 
also unable to do any household chores at these times.  

The veteran reported having back pain four to five times per 
week.  The pain was usually less than 4/10 but could go as 
high as 9/10.  He complained of constant tingling in the back 
of his legs and with his feet.  He was very careful with his 
back and did not lift objects that weighed more than 10 lbs.  
He indicated that he could drive a vehicle for two hours 
before becoming stiff.  He had smaller flares of back pain 
more frequently and severe flares of back pain every one or 
two months.  He was limited in sitting and standing in one 
position for 10-15 minutes.  The veteran noted impairment 
with his sleep because of back pain.

He reported radiation of pain down both legs, more on the 
left side.  There was also radiation of pain into the hip 
area.  There was no loss of power in the legs but the veteran 
reported that he felt his legs become weak when there was 
pain.  The veteran noted trying to stretch on a daily basis 
but did not exercise during flare-ups.  

Physical examination revealed the veteran could flex forward 
80 degrees out of 90.  There was no muscle spasm.  There was 
mild straightening of the normal lordotic curve.  There was 
mild pain on pressure over the spinous process in the 
lumbosacral region as well as the lower lumbar region.  
Lumbar extension, lateral flexion and rotation were all 
"intact."  Mild straight leg raising sign was present at 90 
degrees.  

Neurological examination revealed that the veteran's gait was 
within normal limits for both heel-toe and tandem gait.  
Spontaneous gait was normal with normal arm swing.  There was 
no Romberg sign.  The veteran was able to stand on either 
foot independently for a count of 8.  No back pain was 
elicited on heel-toe walking.  

Motor examination revealed 2+ reflexes in all lower 
extremities.  Strength testing was normal for the lower 
extremities.  

Sensory examination revealed mild reduction of vibratory 
sensation in the toes of the right foot and moderate 
reduction in the toes of the left foot.  Sensation to cold 
was absent on the left foot compared to the upper leg and was 
reduced in the right foot compared to the upper leg.  In the 
lower extremities there was a stocking-like distribution of 
decrease of pinprick sensation in both lower extremities with 
more loss of pinprick sensation in the first toes of both 
feet compared with the other toes.  Sharp and dull 
discrimination of all toes was intact, and there was a 
positive recruitment of pinprick going proximally from 
distally in both lower extremities, both laterally and 
medially.  The diagnoses were degenerative disc disease of 
the lumbosacral spine at multiple levels, most severe at L3-4 
and L4-5; disc herniation at L4-5 centrally as well as on the 
left side; spondylolisthesis of L3 on L4; sciatica but no 
evidence of radiculopathy on neurological examination; and 
peripheral neuropathy of unknown cause.  

The examiner noted that the veteran had persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
radiation to the back of the legs, bilaterally, which was 
intermittent, and numbness of the back of the legs and both 
feet.  He indicated that some of the numbness could be 
related to peripheral neuropathy.  The examiner stated that 
there were no neurological findings of radiculopathic 
abnormalities on the lower extremities.  Reflexes were noted 
to be intact and there was no evidence of radiculopathy in 
relation to the herniated L4-5 disks.  

The examiner noted that the veteran's symptoms of low back 
pain and sciatica should be considered severe with recurrent 
attacks with intermittent relief.  The examiner observed that 
there was slight limitation of flexion, and by history of 
present illness, weakened movement and excessive fatigability 
in relation to pain in his lower back during the flares, 
manifested by impaired ability to sit, stand, and walk during 
these flares.  He noted that in between the flares, the 
veteran had little evidence of weakened movement or excessive 
fatigability.  

At the time of his October 1995 VA examination, the veteran 
reported having only occasional back pain.  Physical 
examination revealed that the veteran had full range of 
motion with no tenderness and normal straight leg raising.  
There were no findings of severe limitation of motion of the 
lumbar spine or severe intervertebral disc syndrome, with 
intermittent relief prior to this time.

Indeed, the veteran was found to have normal motion, and few, 
if any signs of neurologic impairment.

At the time of his July 18, 1997, VA examination, the veteran 
was shown to have slight limitation of back motion, but 
findings consistent with sciatic neuropathy, namely decreased 
sensation in his right foot.  Moreover, at the time of his 
February 2003 VA neurological examination, the veteran was 
noted to have had persistent symptoms compatible with sciatic 
neuropathy with characteristic pain radiation to the back of 
the legs, bilaterally, which was intermittent and numbness of 
the back of the legs and both feet.  

Although the examiner characterized these symptoms as severe, 
and that level of disability warrants a 40 percent evaluation 
under the oldest version of the rating criteria; he also 
described most of the criteria for a 60 percent evaluation 
under the oldest version of Diagnostic Code 5293.  While not 
all of the criteria for a 60 percent evaluation were not met 
at this time, the Board is of the opinion that the veteran's 
symptoms more closely approximated that necessary for a 60 
percent evaluation beginning on July 18. 1997.  38 C.F.R. 
§§ 4.7, 3.21 (2005).

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that even with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months no more than a 60 percent 
disability evaluation would be warranted.  

Applying the alternate rating criteria contained in the 
criteria adopted in 2002 and 2003, the only reported ranges 
of forward flexion were well in excess of 60 degrees, even 
with consideration of functional factors.  The limitation of 
motion was described as mild.  He would thus not meet the 
criteria for more than a 10 percent rating under either 
Diagnostic Code 5292 or 5243.  

The neurologic symptoms are wholly sensory.  In such cases 
rating is for mild, or at most moderate, incomplete 
paralysis.  38 C.F.R. § 4.124a, Note preceding Diagnostic 
Code 8510 (2005).  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating, while moderate incomplete 
paralysis warrants a 20 percent rating.

If 20 percent ratings were granted for moderate incomplete 
paralysis of the sciatic nerves on the left and right, and 
those ratings were combined with a 10 percent rating for 
limitation of spinal motion; the combined evaluation would be 
40 percent.  38 C.F.R. § 4.25.  The veteran would thus 
receive a lower rating under the newer versions of the rating 
criteria, and application of the oldest version is most 
favorable to the veteran.



Knees

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under 38 C.F.R. §  4.71a, Diagnostic Code 5257 a 10 percent 
rating is assigned when there is slight recurrent subluxation 
or lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

At the time of the veteran's October 1995 VA examination, he 
complained of occasional bilateral knee pain.  

At the February 1997 hearing, the veteran testified that he 
would wear an elastic brace on his left knee for preventative 
purposes.  He stated that he had never used a cane.  The 
veteran indicated that he had to go slow when bending down.  
He also noted that his knees would occasionally pop.  The 
veteran reported that his knees would become "puffy" after 
use.  He testified that this right knee had locked in the 
past but his left knee had not done so.  The veteran also 
reported that his right knee was worse than his left knee.  
He indicated that his knees were painful on occasion. 

At the time of a July 1997 VA examination, the veteran 
reported having decreased movement in both knees with 
clicking.  

Physical examination revealed decreased patellar motion.  The 
veteran had full flexion for both knees and extension limited 
to 5 degrees on the left and to 10 degrees on the right.  

At the time of his February 2002 hearing, the veteran 
reported that he would wear a brace on his right knee when 
doing any activities that were going to require stress.  He 
noted that it helped with stability.  The veteran reported 
that he had no swelling of the knees but stated that he had a 
dull pain all the time.  He indicated that both knees had 
arthritis and that he took Glucosamine for the pain. The 
veteran noted having a hard time with stairs.  He also 
reported that his knees would pop from time to time.  The 
veteran stated that his knee would give out on him twice a 
year.  He indicated that he was able to catch himself before 
falling.  The veteran also reported that his knees had gotten 
worse since he retired from the service.  

At the February 2003 VA examination, the veteran reported 
having increased pain in his right knee with hyperextension.  
Walking up stairs, inclines, and aggressive kicking when 
swimming, caused pain.  He also noted having flare-ups for no 
reason.  The flare-ups lasted 4 to 5 days.  He usually did 
not wear a knee brace except when participating in a 
strenuous activity.  He noted flare-ups every few months.  
The veteran reported having the same symptoms in both knees.  

Physical examination revealed no antalgic gait with no knee 
braces or ambulatory aids.  There was no erythema, 
ecchymosis, or masses.  Mild swelling with evidence of mild 
bilateral pre-patellar effusions and old well healed 
arthroscopic surgical scars, with no adhesions or keloid 
formation, were present.  The veteran had normal knee 
alignment.  There was no patellar subluxation or 
infrapatellar tenderness.  

There was also no asymmetry, atrophy, or lesion of the 
quadriceps.  There was no tenderness on palpation of the 
medial and lateral joint lines in both knees and there was no 
tenderness of the popiteal fossas.  Active/passive range of 
motion was as follows:  0-120/0-140 degrees, bilaterally.  
Muscle strength of the lower extremities was 5/5.  

Varus/valgus stress test, bulge sign/ballotment test for 
joint effusion, apprehension test for patellar dislocation or 
subluxation, and McMurray's, Lachman's, and drawer tests, 
were all negative.  Diagnoses were status post right knee 
arthroscopic repair and chronic knee pain and chronic left 
knee pain with osteoarthritis.  

The examiner noted that the veteran did not demonstrate any 
functional deficits of decreased range of motion, speed, 
endurance, awkward movements, or incoordination.  The 
examiner did not anticipate nor did he find any early/easy 
fatigability because of a lack of muscle atrophy.  The 
examiner noted that while the veteran reported pain of 3-4/10 
flaring to 7-8/10, the examination did not demonstrate any 
objective evidence of pain or dysfunction.  

With regard to the veteran's claims for increased evaluations 
for residuals of right and left knee meniscectomies, the July 
1997 VA examination, demonstrated no limitation of flexion in 
either knee with noncompensable limitation of extension on 
the left and limitation of extension that met the criteria 
for a 10 percent rating on the right.  No evidence of 
instability or subluxation was reported.  

Applying these findings to Diagnostic Codes 5260, 5261, and 
5257; the left knee would warrant no more than a 10 percent 
rating for the noncompensable limitation of extension.  The 
right knee would also warrant no more than a 10 percent 
rating for the limitation of extension.

The February 2003 VA examination again showed no evidence of 
subluxation or instability in either knee.  There was 
noncompensable limitation of flexion, and no limitation of 
extension.  These findings warrant at most a 10 percent 
evaluation on the basis of limitation of flexion and 
noncompensable evaluations for limitation of extension, 
subluxation and instability. 

The examinations have shown that there is no additional 
limitation of motion due to functional factors that would 
meet the criteria for higher ratings on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45. 

Therefore, the preponderance of the evidence is against the 
claim for evaluations in excess of 10 percent for residuals 
of left and right knee meniscectomies at any time.  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the service-
connected disorders have not required any, let alone 
frequent, periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's knee or 
low back disorders cause marked interference with employment.  
The record shows that he is retired.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 20 percent for multilevel 
degenerative disc disease of the lumbar spine prior to July 
18, 1997, is denied.

A 60 percent evaluation for multilevel degenerative disc 
disease of the lumbar spine from July 18, 1997, is granted 
subject to regulations governing monetary benefits.  

An evaluation in excess of 10 percent for residuals of a 
right knee meniscectomy at any time is denied.  

An evaluation in excess of 10 percent for residuals of a left 
knee meniscectomy at any time is denied.  


REMAND

With regard to the claim of service connection for a lung 
condition, the Board notes that in response to a January 2003 
Board request for further development, the veteran was 
afforded a VA examination in February 2003.  Following a 
physical examination, the examiner rendered a diagnosis of 
historical inhalation of toxic smoke and fluid while in the 
military with no evidence of current bronchial disease or 
dysfunction.  Pulmonary function tests performed in March 
2003, however, were interpreted as showing fluctuations in 
expiratory limbs which might be suggestive of upper airway 
abnormality vs. laryngeal spasm.  A chest X-ray taken in 
February 2003, reportedly revealed findings consistent with 
chronic obstructive pulmonary disease.  

The February 2003 VA examiner did not have the opportunity to 
consider the chest X-ray and the pulmonary function tests 
that apparently showed a current pulmonary disability.  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The medical 
findings contained in the VA examination report do not 
contain sufficient findings to properly make a determination.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the February 2003 VA examiner to 
review the claims file and clarify 
whether any current lung disease is 
related to service.  If the examiner is 
not available, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
current lung disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current lung disorder 
is related to the veteran's period of 
service?  The examiner should provide a 
rationale for all opinions.

3.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


